United States Court of Appeals
                      For the First Circuit


No. 12-2134

                             JING LIN,

                            Petitioner,

                                v.

      ERIC H. HOLDER, JR., United States Attorney General,

                            Respondent.


                  PETITION FOR REVIEW OF AN ORDER
                OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                         Lynch, Chief Judge,
              Torruella and Thompson, Circuit Judges.



     Randy Olen on brief for petitioner.
     Charles S. Greene, III, Trial Attorney, Office of Immigration
Litigation, U.S. Department of Justice, Stuart F. Delery, Assistant
Attorney General, Civil Division, and Douglas E. Ginsburg,
Assistant Director, on brief for respondent.



                           July 14, 2014
           LYNCH, Chief Judge.          Jing Lin, a citizen of China,

received conditional permanent resident status in the United States

in February 2002, through her marriage to an American citizen.

Because that marriage ended in divorce, Lin was unable to file a

successful joint petition with her spouse to remove the conditions.

Instead, she applied for waiver of the joint petition requirement,

arguing that she had entered into the marriage in good faith.          The

Immigration Judge ("IJ") found that Lin failed to meet her burden

to demonstrate that the marriage was entered into in good faith,

denied Lin's application, and granted her removal from the United

States through voluntary departure.            The Board of Immigration

Appeals ("BIA") adopted and affirmed the IJ's decision.            Because

the order is supported by substantial evidence, we deny Lin's

petition for review.

                                      I.

           In May of 2000, petitioner Jing Lin, a Chinese citizen

then still    in   China,   married    Thai   Baotai Huynh,   an   American

citizen.   They had been introduced remotely by Lin's great aunt

around February of that year, when Lin's great aunt looked for an

American for Lin because "she wanted to come to the U.S."             Lin's

great aunt told Lin that Huynh was a "good person" with "a good job

and a good income."     After exchanging cards and phone calls for

three months, Huynh and Lin married while Huynh visited China for

five weeks.


                                      -2-
          The couple then lived apart for almost two years, Lin in

China and Huynh in the United States.     On February 22, 2002, Lin

finally entered the United States and was granted conditional

permanent resident status on the basis of her marriage to Huynh.

          The couple lived in California for about four months,

during which Huynh was "usually not home."   Lin did not know where

Huynh went during this period. Her great aunt testified that Huynh

was a driver whose job required him to leave for long periods of

time.   Lin did not know or learn background information about

Huynh's family and life in California.

          At the end of those roughly four months, Lin moved to her

great aunt's home in New York, then to Rhode Island where her

cousin referred her to a job.   Lin and Huynh continued to call each

other, and each spouse visited the other about three times.     The

couple also filed joint tax returns in 2002 and 2003.         Those

returns indicate that Lin worked in Rhode Island and that Huynh was

a full-year resident of Indiana.

          In 2003, Lin began an extramarital affair.     When Huynh

visited Lin in February 2004, he discovered that Lin was pregnant

by another man.   Huynh left, and Lin sought a divorce in Rhode

Island state court.   After failing to appear in the Rhode Island

proceedings, Huynh had a default judgment entered against him. The

divorce became final on April 1, 2009.

          By this time, Lin had already sought to remove the


                                 -3-
conditions on her permanent residency.               Lin and Huynh had filed a

joint petition in December 2003.             Under 8 U.S.C. § 1186a(c)(1),

(d)(2),     a    married   couple   can     remove    the   conditions   on     the

noncitizen spouse's residency by filing a joint petition during the

90   days   preceding      the   two-year    anniversary     of   the   grant    of

conditional permanent residence.             The joint petition was denied

after Lin and Huynh's divorce.

                A noncitizen spouse can seek a waiver of the joint

petition requirement by showing, "inter alia, 'the qualifying

marriage was entered into in good faith by the alien spouse, but

the qualifying marriage has been terminated (other than through the

death of the spouse) and the alien was not at fault in failing to

meet the [joint filing] requirements.'" Kinisu v. Holder, 721 F.3d

29, 31 (1st Cir. 2013) (alteration in original) (quoting 8 U.S.C.

§ 1186a(c)(4)(B)).

                Lin filed for such a waiver, which was denied on February

17, 2010.        She then received a Notice to Appear charging her with

removability under 8 U.S.C. § 1227(a)(1)(D)(i), since the status

allowing her lawful residence -- her marriage to an American

citizen -- had been terminated.              Lin conceded removability but

sought review of the waiver denial.           After a hearing, the IJ denied

Lin's request for relief and granted voluntary departure.                 The IJ

found that Lin failed to meet her burden to show she entered into

her marriage in good faith.         In particular, the IJ pointed to Lin's


                                       -4-
great aunt's testimony that Lin wanted to marry in order to come to

the   United    States,       the   lack    of    documentary      evidence   showing

commitment      to     the    marriage,      and     Lin    and    Huynh's    distant

relationship during the marriage, evidenced by several factors.

            On August 21, 2012, the BIA adopted and affirmed the IJ's

decision, specifically referencing and describing parts of that

decision.      This petition followed.

                                           II.

            Where "the BIA adopts the IJ's opinion and discusses some

of the bases for the IJ's decision, we have authority to review

both the IJ's and the BIA's opinions."                      Vallejo Piedrahita v.

Mukasey,    524      F.3d    142,   144    (1st    Cir.    2008)   (quoting    Ouk   v.

Gonzales, 464 F.3d 108, 110 (1st Cir. 2006)) (internal quotation

marks omitted).         We review the BIA's factual findings using the

"quite deferential" substantial evidence standard.                      Kinisu, 721

F.3d at 34 (quoting Mediouni v. INS, 314 F.3d 24, 27 (1st Cir.

2002)) (internal quotation marks omitted). Under this standard, we

do not disturb the BIA's findings unless "the record evidence would

'compel     a     reasonable         factfinder       to      reach    a      contrary

determination.'" Id. (quoting Chhay v. Mukasey, 540 F.3d 1, 5 (1st

Cir. 2008)).

            The determination that a waiver applicant failed to show

that she entered into a marriage in good faith is a factual finding

on which the applicant bears the burden of proof.                            McKenzie-


                                           -5-
Francisco v. Holder, 662 F.3d 584, 586-87 (1st Cir. 2011). To make

the required showing, the applicant must demonstrate that, "at the

time that the newlyweds plighted their troth, [s]he intended to

establish a life with h[er] spouse."               Id. at 587.   While good faith

is evaluated at the time of the marriage, as Lin emphasizes,

activity before and after the moment of marriage is relevant to the

inquiry.        See,      e.g.,    8   C.F.R.      §   1216.5(e)(2)       (directing

consideration        of   evidence     demonstrative       of    "the    amount   of

commitment by both parties to the marital relationship"); Reynoso

v. Holder, 711 F.3d 199, 207 (1st Cir. 2013) (referencing length of

cohabitation and documentary evidence as relevant evidence in a

good faith inquiry).

            The record does not compel the conclusion that Lin

entered into her marriage in good faith. After all, Lin's marriage

to an American citizen had been arranged while Lin was still in

China because Lin wanted to move to the United States.                    The couple

lived apart for nearly all of their marriage.                    During the four

months in which they lived together, Huynh was usually away, and

for   reasons    unknown     to    Lin.      Lin    also   failed   to    offer   any

documentary evidence, such as a joint bank account or general

commingling     of     assets,     which     typically     accompanies      a   valid

marriage.   See Kinisu, 721 F.3d at 35 (stressing the importance of

documentary evidence).            Nor did Lin know basic details about her

husband, his family, and his life before they met.                      Further, Lin


                                           -6-
began an affair in 2003 with another man.        Considering all of these

facts, a reasonable factfinder could easily conclude that Lin did

not enter her marriage in good faith.

           Lin principally argues that these facts are similar to

those of Cho v. Gonzales, 404 F.3d 96 (1st Cir. 2005), in which

this court reversed the BIA's finding that the petitioner had

failed to demonstrate a good faith marriage.1           Lin suggests that in

Cho, as in her case, the couple engaged in a two-year long-distance

relationship involving phone calls and visits, followed by a period

of   cohabitation   lasting   less    than   a   year    and   involving   an

extramarital affair.

           Cho is readily distinguishable. First, during the nearly

two-year premarital courtship in Cho, the couple visited each other

repeatedly to meet each other's families and to decide whether

their marital residence would be the United States or Taiwan.              Id.

at 103.   Here, Lin was introduced to Huynh so that she might move

to the United States, she met him once on the same five-week visit

to China during which they married, and she never met and knew

little about Huynh's family.

           Second, the couple in Cho "jointly enrolled in a health



      1
       Lin makes a number of other arguments not presented to the
BIA, including that the IJ's discussion of Lin's credibility
requires reversal. This court lacks jurisdiction over arguments
not pressed before the BIA, and we disregard them. Shah v. Holder,
___ F.3d ___, 2014 WL 2959018, at *4 (1st Cir. July 2, 2014);
Kinisu, 721 F.3d at 59.

                                     -7-
insurance policy, filed tax returns, opened bank accounts, entered

into automobile financing agreements, and secured a credit card."

Id.   Lin and Huynh only filed two joint tax returns, and both of

those returns showed that the couple lived in separate states --

she in Rhode Island and he in Indiana.

           Third, the couple in Cho lived together for ten months

before the petitioner's husband asked for a separation. Id. Here,

the couple lived together for about four months, during which Lin's

husband    was   usually      away,     and    Lin      initiated    the    divorce

proceedings.     Finally, the extramarital affair in Cho involved the

petitioner's husband and was unknown to the petitioner at the time

of marriage. Id. at 104.         By contrast, the petitioner here engaged

in the affair.

           Lin's remaining argument over which we have jurisdiction

is that the BIA and IJ erred by relying on her extramarital affair.

The parties agree that the affair began three years after her

marriage and eighteen months after she moved to the United States.

Lin argues, however, that the affair is too remote in time to be

relevant   to    her   intent    at   the     time   of   the   marriage.     This

difference of views is of no moment.                    The other evidence was

substantial and more than sufficient.

           The    decisions     by    the   BIA   and     IJ are    "supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."         Kinisu, 721 F.3d at 34 (quoting Mediouni,


                                        -8-
314 F.3d at 27) (internal quotation mark omitted).   As a result, we

deny the petition for review.



So ordered.




                                -9-